21-10561-mew   Doc 19-6 Filed 03/29/21 Entered 03/29/21 22:16:17   Exhibit D:
                      Goldberg Declaration Pg 1 of 9



                                Exhibit D

                          Goldberg Declaration
    21-10561-mew        Doc 19-6 Filed 03/29/21 Entered 03/29/21 22:16:17                     Exhibit D:
                               Goldberg Declaration Pg 2 of 9



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                     Chapter 11

GREENSILL CAPITAL INC.,                                    Case No.: 21-10561 (MEW)

                         Debtor.1


                    DECLARATION OF LEE JASON GOLDBERG
            IN SUPPORT OF DEBTOR’S BIDDING PROCEDURES MOTION

                 I, Lee Jason Goldberg, being duly sworn, hereby depose and state:

                 1.      I am a Director at GLC Advisors & Co., LLC (“GLC”), a financial

advisory and investment banking firm which has its principal office at 600 Lexington

Avenue, 9th Floor, New York, New York 10022. Subject to Court approval, GLC has

been retained by the Greensill Capital, Inc., the debtor and debtor in possession (the

“Debtor”) in the above-captioned case (this “Chapter 11 Case”) as its financial advisor

and investment banker.

                 2.      I make this Declaration in support of Debtor’s Application for Entry of

Orders: (I)(A) Approving Bidding Procedures Relating to the Sale of Debtor’s Ownership

Interests in Finacity Corporation; (B) Establishing Stalking Horse Bidder and Bid Protections;

(C) Scheduling an Auction and a Sale Hearing; and (E) Approving the Form and Manner of

Notice Thereof; and (II)(A) Approving the Sale of the Debtor’s Ownership Interests in Finacity

Corporation Free and Clear of All Liens, Claims, Interests, and Encumbrances; and

(B) Granting Related Relief (the “Motion”).2


1
     The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s corporate
     headquarters are located at 2 Gansevoort Street, New York, New York 10014.

2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
     terms in the Motion.
 21-10561-mew      Doc 19-6 Filed 03/29/21 Entered 03/29/21 22:16:17          Exhibit D:
                          Goldberg Declaration Pg 3 of 9



             3.     Except where specifically noted, the statements in this Declaration

are based on my personal knowledge, belief, or opinion; information that I have

received from the Debtor’s employees or advisors, the employees or advisors of

Finacity, and/or employees of GLC working directly with me or under my supervision,

direction, or control; or from the records maintained in the ordinary course of business

of the Debtor and/or Finacity.

             4.     As a professional retained by the Debtor, GLC is charging for

services provided in this matter, but I am not being compensated for providing this

Declaration or testimony. If I were called upon to testify, I could and would testify

competently to the facts set forth herein. I am authorized to submit this Declaration on

behalf of GLC.

   I.     Professional Background and Qualifications

             5.     I have a Bachelor of Arts in Economics-Philosophy from Columbia

University and a Juris Doctor from Fordham University School of Law. I am a Director

of GLC, which I joined in 2015. Prior to GLC, I was an Associate in the Business

Finance & Restructuring group at Weil, Gotshal & Manges LLP, where I focused on

company and creditor representations prior to and during chapter 11 cases.

             6.     GLC is a leading independent investment banking firm, with

offices in New York, San Francisco, and Denver. GLC’s professionals include those

who have previously served in the heads of restructuring and leveraged finance teams

at Credit Suisse First Boston LLC; Donaldson, Lufkin & Jenrette Securities Corporation;

Morgan Stanley & Co. International PLC; Smith Barney Inc.; and UBS Investment Bank.

GLC is highly qualified to advise on strategic alternatives and its professionals have

extensive experience in deals involving complex financial and operational

restructurings.

                                            2
 21-10561-mew       Doc 19-6 Filed 03/29/21 Entered 03/29/21 22:16:17              Exhibit D:
                           Goldberg Declaration Pg 4 of 9



              7.      GLC and its professionals have worked with financially troubled

companies and their stakeholders in a variety of industries in connection with complex

financial restructurings, both out of court and in chapter 11 cases. GLC’s business

reorganization professionals have served as financial advisors to companies and

creditors in numerous restructurings, including: (1) acting as the investment banker to

Natrol, Inc. (In re Natrol, Inc., Case No. 14-11446, Bankr. D. Del.); (2) acting as the

financial advisor to the ad hoc noteholder group of Oncure Holdings, Inc. (In re Oncure

Holdings, Inc., Case No. 13-11540, Bankr. D. Del.); (3) acting as the financial advisor to

the official committee of unsecured creditors of Rural/Metro Corporation (In re

Rural/Metro Corporation, Case No. 13-11952, Bankr. D. Del.); (4) acting as the financial

advisor to the official committee of unsecured creditors of The Majestic Star Casino,

LLC (In re The Majestic Star Casino, LLC, Case No. 09-14136, Bankr. D. Del.); (5) acting as

the financial advisor to the two ad hoc bondholder groups of Visteon Corporation (In re

Visteon Corporation, Case No. 09-11786, Bankr. D. Del.); (6) acting as financial advisor to

the ad hoc sewer warrantholder group of Jefferson County, Alabama (In re Jefferson

County, Alabama, Case No. 11-05736, Bankr. D. Ala.); (7) acting as financial advisor to the

indenture trustee of Detroit Water and Sewerage Department revenue bonds (In re City

of Detroit, Michigan, Case No. 13-53846, Bankr. D. Mich.); (8) acting as financial advisor

to an ad hoc bondholder group of Toys R Us (In re Toys R Us, Inc., Case No. 17-34665,

Bankr. D. Virginia); (9) acting as financial advisor to an ad hoc bondholder group of

iHeartMedia (In re iHeartMedia, Inc., Case No. 18-37274, Bankr. D. Texas); (10) acting as

financial advisor to an ad hoc bondholder group of FirstEnergy Solutions (In re

FirstEnergy Solutions Corp., Case No 18-50757, Bankr. D. Ohio); (11) acting as financial

advisor to an ad hoc bondholder group of Caesars (In re Caesars Entertainment Operating

Company, Inc., Case No. 15-01145, Bankr. D. Illinois); (12) acting as financial advisor to

                                               3
 21-10561-mew       Doc 19-6 Filed 03/29/21 Entered 03/29/21 22:16:17          Exhibit D:
                           Goldberg Declaration Pg 5 of 9



the ad hoc bondholder group of UCI (In re UCI International, LLC, Case No. 16-11354,

Bankr. D. Delaware); (13) acting as financial advisor to Sprint Corporation on its

acquisition of certain assets of RadioShack (In re RadioShack, Case No. Case 15-10197,

Bankr. D. Delaware); and (14) acting as investment banker to Amerimark on its out of

court restructuring.

   II.    Sales & Marketing Efforts

              8.       On March 25, 2021 (the “Petition Date”), the Debtor commenced

this Chapter 11 Case to pursue an orderly marketing and auction process for the sale of

the Debtor’s 100% ownership interest (the “Finacity Equity”) in Finacity Corporation

(together with its subsidiaries, “Finacity”).

              9.       Under the proposed Bidding Procedures Order, the Debtor and its

advisors, including GLC, will market the Finacity Equity. Such marketing will include

the Debtor and its advisors, including GLC, (a) contacting a broad range of both

strategic and financial investors that may have an interest in bidding for Finacity,

(b) providing access to a data room of confidential information on Finacity to potential

bidders, and (c) providing other relevant information and marketing materials to

potential bidders. In this way, the Debtor and GLC intend to maximize the number of

participants who may participate as bidders at the Auction and thereby maximize the

value to be achieved from the Sale and Auction.

              10.      As of the date hereof, GLC has created and begun populating a

virtual data room with diligence information and is in the process of preparing a draft

confidential information memorandum and teaser for distribution to potential bidders

that sign a customary non-disclosure agreement. The Debtor and its advisors, including

GLC, are committed to working with Finacity, its management team and potential

bidders to provide access to confidential information on Finacity and to arrange

                                                4
 21-10561-mew      Doc 19-6 Filed 03/29/21 Entered 03/29/21 22:16:17           Exhibit D:
                          Goldberg Declaration Pg 6 of 9



management meetings to facilitate the due diligence necessary to understand and

evaluate the Finacity business. Providing potential bidders with access to diligence and

information necessary to make a bid depends on the cooperation of Finacity and its

management throughout the Sale Process, as further discussed below.

   III.   Proposed Bidding Procedures Timeline

             11.    GLC believes that conducting the Sale Process within the time

period set forth in the Motion and the Bidding Procedures Order is adequate and will

provide potential bidders with sufficient time and information necessary to formulate a

bid assuming the full cooperation of Finacity and its management. Moreover, I

understand that the proposed sale timeline is necessary in light of the Debtor’s

significant liquidity constraints—i.e., the Debtor has no revenue and needs access to

postpetition debtor in possession financing (“DIP Financing”) to obtain access to

liquidity to fund the Chapter 11 Case through the anticipated closing of the Sale.

Moving forward with the Stalking Horse Bid (as described in greater detail below) in

accordance with the milestones set forth therein is a necessary step for the Debtor to

obtain DIP Financing to pursue the Sale Process as it provides potential lenders with a

source of repayment.

             12.    The success of the Sale Process and the Debtor’s ability to maximize

value for the benefit of all stakeholders is dependent upon the cooperation of Finacity,

its management team, and most critically, Adrian Katz, Finacity’s Chief Executive

Officer (in his capacity as CEO) with respect to assisting the due diligence process and

providing the Debtor, GLC, and potential bidders with access to confidential

information and key personnel.

             13.    Thus, based on my professional experience and subject to the full

cooperation of Finacity and Mr. Katz, I believe that the proposed timeline set forth in

                                            5
    21-10561-mew       Doc 19-6 Filed 03/29/21 Entered 03/29/21 22:16:17                    Exhibit D:
                              Goldberg Declaration Pg 7 of 9



the Bidding Procedures is adequate and will allow the Debtor and GLC sufficient time

to market the Finacity Equity and obtain the highest and best offer in light of the

liquidity constraints imposed by this Chapter 11 Case and the Debtor’s need to obtain

DIP Financing.

     IV.    The Stalking Horse Purchase Agreement

                14.     In connection with the Debtor’s sale efforts to date, the Debtor

received a bid for the Finacity Equity from Mr. Katz and certain related parties

(collectively, the “Katz Parties”). After what I understand to be extensive negotiations

among the Debtor, the Katz Parties, Finacity, and their respective advisors,3 the parties

have reached agreement on that certain Stock and Sale Purchase Agreement, dated

March 29, 2021 (the “Stalking Horse Purchase Agreement”), a copy of which is attached

to the Motion as Exhibit B. Pursuant to the Stalking Horse Purchase Agreement, the

Katz Parties will serve as the initial “stalking horse” bidder for the Finacity Equity (the

“Stalking Horse Bidder”), which will be subject to the auction and marketing process

overseen by the Court pursuant to the proposed Bidding Procedures.

                15.     The Stalking Horse Purchase Agreement provides for the following

consideration to the Debtor: (a) $3,000,000 in cash (the “Cash Component”), which will

be paid directly to the Debtor’s estate; and (b) the release of all liabilities stemming

from the Earn-Out Payments, against the Debtor and the guarantors, and of all other

claims held by the Katz Parties against the Debtor (the “Releases”), which, if allowed in

their full amounts could aggregate to more than $21,000,000 in general unsecured

claims against the Debtor’s estate.




3
     Most of these negotiations occurred before GLC's involvement in the Chapter 11 Case.


                                                   6
 21-10561-mew       Doc 19-6 Filed 03/29/21 Entered 03/29/21 22:16:17          Exhibit D:
                           Goldberg Declaration Pg 8 of 9



              16.    I understand that the Debtor’s potential liability on account of the

Earn-Out Payments is larger than the Debtor’s estimated general unsecured claims pool

($21,126,000—which includes the Maximum Earn-Out Payment payable in June 2021

and amounts due if Mr. Katz becomes entitled to the Maximum Earn-Out Payments for

the next three years—versus approximately $5-7 million in general unsecured claims).

If the claims on account of the Earn-Out Payments were allowed against the Debtor in

the amounts asserted by Mr. Katz, the resulting dilution to the general unsecured

claims pool would likely reduce creditor recoveries significantly. In addition, as the

Earn-Out Payments are guaranteed by Finacity, any portion of the Earn-Out Payments,

if allowed or valid, would potentially reduce the value of Finacity by increasing its own

liabilities, thereby reducing the value of the Finacity Equity.

   V.     The Bid Protections

              17.    Pursuant to the Motion, the Debtor is requesting approval of the

provisions in the Stalking Horse Purchase Agreement regarding the payment of a

$500,000 break-up fee (i.e., approximately 2% of the total consideration) (the “Break-Up

Fee”) and an expense reimbursement not to exceed $100,000 (the “Expense

Reimbursement”, and together with the Break-Up Fee, the “Bid Protections”).

Importantly, the Break-Up Fee is only payable by the Debtor if the Debtor consummates

a sale of the Finacity Equity to a third party other than the Stalking Horse Bidder and

under no other circumstances (e.g., the breach or termination of the Stalking Horse

Purchase Agreement by the Debtor or the exercise of a “fiduciary out”).

              18.    The Bid Protections have induced the Stalking Horse Purchaser to

provide a commitment to purchase the Finacity Equity, while providing the Debtor

with the potential to obtain even greater benefits for the Debtor’s estate through the

Auction. By having an initial bid, the Debtor is able to establish a floor price which

                                             7
 21-10561-mew       Doc 19-6 Filed 03/29/21 Entered 03/29/21 22:16:17         Exhibit D:
                           Goldberg Declaration Pg 9 of 9



other potential bidders understand they need to exceed in order participate at the

Auction. More importantly, having an initial bid from the Stalking Horse Purchaser

enabled the Debtor to obtain the critical and necessary DIP Financing it needs to fund

this Chapter 11 Case through the Sale Process from the DIP Financing provider because

a committed bid for the Finacity Equity from the Stalking Horse Purchaser

demonstrated a source of repayment of the DIP Financing. I believe that the Bid

Protections are necessary and appropriate and will allow the Debtor to maximize the

potential sale value of the Finacity Equity and ultimately provide the Debtor with a

successful sale of its most significant asset.

              I swear under penalty of perjury that the foregoing is true and correct to

the best of my knowledge, information, and belief.

Dated:     New York, New York
           March 29, 2021



                                            By: /s/ Lee Jason Goldberg
                                            Name: Lee Jason Goldberg
                                            Title: Director
                                                    GLC Advisors & Co., LLC




                                                 8
